 

Exhibit 10.37

SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This Second Amendment to Second Amended and Restated Credit Agreement (herein,
the “Amendment”) is entered into as of August 10, 2010, among ITT Educational
Services, Inc., a Delaware corporation (the “Borrower”), the Lenders party to
the hereinafter defined Credit Agreement (the “Lenders”) and JPMorgan Chase
Bank, National Association, as Administrative Agent (the “Administrative
Agent”).

PRELIMINARY STATEMENTS

A. The Borrower, the Lenders and the Administrative Agent entered into a certain
Second Amended and Restated Credit Agreement dated as of January 11, 2010, as
amended by that certain First Amendment to Second Amended and Restated Credit
Agreement dated as of February 3, 2010 (the Credit Agreement, as so amended,
being referred to herein as the “Credit Agreement”). All capitalized terms used
herein without definition shall have the same meanings herein as such terms have
in the Credit Agreement.

B. The Borrower has requested that the Lenders make certain amendments to the
financial covenants set forth in the Credit Agreement, and the Lenders are
willing to do so under the terms and conditions set forth in this Amendment.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

SECTION 1. AMENDMENTS.

Subject to the satisfaction of the conditions precedent set forth in Section 2
below, the Credit Agreement shall be and hereby is amended as follows:

1.1. Section 5.01 of the Credit Agreement is hereby amended by adding the word
“and” at the end of clause (c) thereof, deleting clause (d) in its entirety, and
reordering clause (e) thereof as clause (d) thereof.

1.2. Section 5.11 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

Section 5.11. Financial Covenants. The Borrower and its Subsidiaries shall have,
on a consolidated basis (except as otherwise provided in the definition of “DOE
Ratio” herein):

(a) Leverage Ratio. A Leverage Ratio, as determined as of the end of each fiscal
quarter, of not greater than 1.0 to 1.0.



--------------------------------------------------------------------------------

 

(b) Unrestricted Cash and Investments to Indebtedness. A ratio of (i) the
combination of unrestricted cash and unrestricted investments (including any
investments in the Custodial Account), to (ii) Indebtedness, of not less than
1.10 to 1.0, as of (A) the last day of each fiscal quarter (the “Testing Date”),
or (B) any day after the related Testing Date but on or before the fifth
calendar day immediately succeeding the related Testing Date, with the Borrower
being entitled to choose as of which date within the parameters specified in
clauses (A) and (B) that this ratio is measured each quarter, which date the
Borrower will specify on the related certificate provided by the Borrower
pursuant to Section 5.01(c).

(c) DOE Financial Responsibility Composite Ratio. A DOE Ratio determined as of
the last day of any fiscal year to be greater than or equal to 1.50 to 1.00.

1.3. Schedule I to Exhibit F-1 to the Credit Agreement to the Credit Agreement
is hereby amended and restated in its entirety to read as Schedule I attached
hereto.

1.4. Exhibit F-2 to the Credit Agreement is hereby deleted in its entirety.

SECTION 2. CONDITIONS PRECEDENT.

The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:

2.1. The Borrower, the Required Lenders and the Administrative Agent shall have
executed and delivered this Amendment.

2.2. The Administrative Agent shall have received copies (executed or certified,
as may be appropriate) of all legal documents or proceedings taken in connection
with the execution and delivery of this Amendment to the extent the
Administrative Agent or its counsel may reasonably request.

2.3. Legal matters incident to the execution and delivery of this Amendment
shall be satisfactory to the Administrative Agent and its counsel.

SECTION 3. REPRESENTATIONS.

In order to induce the Lenders to execute and deliver this Amendment, the
Borrower hereby represents to the Lenders that as of the date hereof (a) the
representations and warranties set forth in Article III of the Credit Agreement
are true and correct and (b) the Borrower is in compliance with the terms and
conditions of the Credit Agreement and no Default or Event of Default has
occurred and is continuing under the Credit Agreement or shall result after
giving effect to this Amendment.

 

-2-



--------------------------------------------------------------------------------

 

SECTION 4. MISCELLANEOUS.

4.1. The Borrower heretofore executed and delivered to the Administrative Agent
the Security Agreement, the Control Agreement and certain other Collateral
Documents. The Borrower hereby acknowledges and agrees that the Liens created
and provided for by the Collateral Documents continue to secure, among other
things, the obligations of the Borrower arising under the Credit Agreement as
amended hereby; and the Collateral Documents and the rights and remedies of the
Administrative Agent and the Lenders thereunder, the obligations of the Borrower
thereunder, and the Liens created and provided for thereunder remain in full
force and effect and shall not be affected, impaired or discharged hereby.
Nothing herein contained shall in any manner affect or impair the priority of
the liens and security interests created and provided for by the Collateral
Documents as to the indebtedness which would be secured thereby prior to giving
effect to this Amendment.

4.2. Except as specifically amended herein, the Credit Agreement shall continue
in full force and effect in accordance with its original terms. Reference to
this specific Amendment need not be made in the Credit Agreement, any promissory
note executed in connection with the Credit Agreement, or any other instrument
or document executed in connection therewith, or in any certificate, letter or
communication issued or made pursuant to or with respect to the Credit
Agreement, any reference in any of such items to the Credit Agreement being
sufficient to refer to the Credit Agreement as amended hereby.

4.3. The Borrower agrees to pay on demand all costs and expenses of or incurred
by the Administrative Agent in connection with the negotiation, preparation,
execution and delivery of this Amendment, including the fees and expenses of
counsel for the Administrative Agent.

4.4. This Amendment may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement. Any of the parties hereto
may execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original. Delivery of
executed counterparts of this Amendment by telecopy shall be effective as an
original. This Amendment shall be governed by the laws of the State of New York.

[SIGNATURE PAGE TO FOLLOW]

 

-3-



--------------------------------------------------------------------------------

 

This Second Amendment to Second Amended and Restated Credit Agreement is entered
into as of the date and year first above written.

 

ITT EDUCATIONAL SERVICES, INC. By  

/s/ Daniel M. Fitzpatrick

  Name:  

Daniel M. Fitzpatrick

  Title:  

Executive VP, CFO

JPMORGAN CHASE BANK, National Association, individually as a Lender and as
Administrative Agent

By  

/s/ John V. Schlechte

  Name:  

John V. Schlechte

  Title:  

Senior Vice President

BANK OF AMERICA, N.A., as a Lender By  

/s/ Christine M. Tierney

  Name:  

Christine M. Tierney

  Title:  

Senior Vice President

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

 

SCHEDULE I

COMPLIANCE CERTIFICATE

 

   PERIOD ENDED LEVERAGE RATIO (CALCULATED QUARTERLY)    TOTAL INDEBTEDNESS   

EBITDA (four consecutive quarters)

  

Leverage Ratio

  

Maximum = 1.0 to 1.0

     

PERIOD ENDED (SPECIFY DATE OF

CALCULATION)

UNRESTRICTED CASH AND INVESTMENTS TO

INDEBTEDNESS RATIO (CALCULATED QUARTERLY)

   TOTAL INDEBTEDNESS   

Cash & Investments to Indebtedness Ratio

  

Minimum = 1.10 to 1.0

      PERIOD ENDED DOE RATIO (CALCULATED ANNUALLY)   

DOE Ratio (as defined)

  

Minimum = 1.50 to 1.0

  